                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JASON IFILL,

          Plaintiff,

v.                               Case No:    2:18-cv-713-FtM-29NPM

INTERNATIONAL ASSOCIATION OF
MACHINISTS   AND   AEROSPACE
WORKERS, Local Lodge 57 and
MARK OSBORN, individually,

          Defendants.


                           OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #90), filed

November 5, 2019, recommending that the case be dismissed for

failure to prosecute after plaintiff failed to appear at a hearing

and failed to show cause.     (Docs. #77, 81.)      No objections have

been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.         28 U.S.C. §

636(b)(1);     Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).         In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in
whole or in part, the findings and recommendations.              28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.              See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report    and    Recommendation   (Doc.   #90)    is   hereby

adopted and the findings incorporated herein.

     2.   The   Clerk    shall    enter   judgment   dismissing    the   case

without prejudice for failure to prosecute, terminate all pending

motions and deadlines, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this          20th       day of

November, 2019.




Copies:
Hon. Nicholas P. Mizell
United States Magistrate Judge

Counsel of Record
Unrepresented parties



                                   - 2 -
